Exhibit32.1 Certification of Chief Executive Officer Pursuant to Rule13a-14(b)/15d-14(b)of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 I, Rodney W. Schutt, Chief Executive Officer of Aspyra,Inc. (the “Company”), certify pursuant to Rule13a-14(b)or Rule15d-14(b)of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 that: (1) The Quarterly Report on Form10-Q for the quarterly period ended September30, 2009 (the “Quarterly Report”) complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a)or 780(d)); and (2) The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November20, 2009 By: /s/ Rodney W. Schutt Rodney W. Schutt Chief Executive Officer This certification accompanies the Quarterly Report pursuant to Rule13a-14(b)or Rule15d-14(b)under the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 and shall not be deemed filed by the Company for purposes of Section18 of the Securities Exchange
